Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicant has argued on page 8 of the 28 December 2021 remarks that the secondary reference of Bottome “fails to teach, disclose, or even suggest ‘the one or more hollow areas extending outwardly from a sleeve configured to mount the pitch change shaft to the pitch beam.’”
Applicant is respectively referred to FIG. 5 of the primary reference (Vogl U.S. 2018/0244368) which shows the filler material 18b extending from the spacer 18c (sleeve) which is configured to mount the pitch change shaft 14a to the pitch beam.  
The proposed modification merely removes the filler material, since a filler material and a cavity are taught in the prior art as alternate equivalents.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraph 0040 appears to describe three separate embodiments for the pitch beam.  The three species of the pitch beam construction being: a solid body, including a distinct filler material, and one or more hollow cavities.  
Originally, Applicant presented claims 3 and 7 to the latter species.   Claim 1 has now been amended to contain the limitation of original claim 7.  Therefore, claim 3 does not find support in the disclosure.  
Similarly, claim 14 requires a filler material and depends from claim 10 which was amended to include a hollow area.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 16 recites the limitation "the first surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 does not recite “a first surface.”  Rather, claim 13 first recites “a first surface.”
Similarly, claim 20 recites the limitation "the first surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 does not recite “a first surface.”  Rather, claim 13 first recites “a first surface.”
Additionally, claim 20 recites the limitation "the sidewall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 does not recite “a sidewall.”  Rather, claim 13 first recites “a sidewall.”
Finally, for claim 20, line 2 recites “at least one pitch linkage” but it isn’t clear if Applicant is attempting to reference the pitch linkage of claim 17, line 3.  No pitch linkage is present in claim 10.  Note claim 13 does not appear to recite a pitch linkage, but more generally a sidewall to which a pitch linkage is attachable, so altering claim 20 to depend from claim 13 would not overcome the recitation of the “at least one pitch linkage” of claim 20, line 2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-11 and 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0244368 (Vogl et al. hereinafter) in view of United States Patent No. 8,506,257 B2 (Bottome et al. hereinafter).
For claim 1, Vogl et al. teach a pitch beam 16 movable by a pitch change shaft 14a to adjust a pitch of at least one rotor blade 10 of a rotor system via a pitch linkage, the pitch beam comprising: a first surface having a generally planar configuration (see FIG. 5 for example); a smooth second surface disposed opposite the first surface (see FIG. 5 for example; also note a different interpretation where hub cover 9a of FIG. 2 is the second surface); a sidewall extending between the first surface and the second surface (see radially outer surface of arms 16b in FIG. 3-5); a pitch linkage connection point 17 disposed at the sidewall to which the pitch linkage 15 is attachable; an interior 18b (see FIG. 5) defined between the first surface and the second surface; and an opening (see spacer 18c and plastic mounting component 16c) extending through the first and second surfaces and the interior (FIG. 5) at a rotational axis of the rotor system to which the pitch change shaft 14a is attached, wherein the movement of the 
Vogl et al. shows the pitch beam 14 having an inner core 18b between the first and second surfaces (see FIG. 5) and extending out from the spacer ring 18c, but not necessarily a hollow area between the first surface and the second surface.
Bottome et al. teach an aerodynamic device which has a profile and an interior which can either includes a foam or a hollow insert (see column 4, lines 18-28) for the purpose of providing a lightweight aerodynamic device.
Because Bottome et al. teach the use of a hollow insert or foam as equivalents in the aerodynamic art, and Vogl et al. already utilizes a foam, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a hollow insert instead of the foam, as suggested in Bottom et al. for the purpose of providing an alternative equivalent to the foam interior.  One having ordinary skill in the art would have been motivated to do so for increasing the selection of devices used to reduce the weight of the pitch beam.
For claim 2, the Vogl et al. pitch beam 16 is formed from a composite material (see at least paragraph 0076).
For claim 4, the Vogl et al. sidewall is seen in at least FIG. 5 as defined by an end portion of the second surface.
For claim 5, a product by process claim (see MPEP 2113), the outer shell of the Vogl et al. pitch beam is integrally formed (see at least paragraphs 0082-0086).
For claim 6, the Vogl et al. second surface is shown in FIG. 3 and 5 as having an arcuate contour where a dome-like shape is provided. 

For claim 9, Vogl et al. show in FIG. 4 the pitch beam 14 being configured with a hub cover 9a, acting as a fairing.  

For claim 10, Vogl et al. teach a tail rotor system comprising: a tail rotor hub 9 rotatable about an axis; at least one tail rotor blade 10 extending from the tail rotor hub 9; a pitch control system including: a pitch change shaft 14a extending from the tail rotor hub 9, the pitch change shaft 14a extending along the axis, the pitch change shaft 14a being translatable along the axis relative to the tail rotor hub 9; a pitch beam 16 disposed at a distal end of the pitch change shaft 14a and coupled to the at least one tail rotor blade 10, the pitch beam 16 being movable to adjust a pitch of the at least one tail rotor blade 10, wherein an outwardly facing surface of the pitch beam16  facing away from the at least one tail rotor blade 10 is a smooth surface (see FIG. 3-5).  
Vogl et al. shows the pitch beam 14 having an inner core 18b between the first and second surfaces (see FIG. 5) and extending out from the spacer ring 18c, but not necessarily a hollow area between the first surface and the second surface.
Bottome et al. teach an aerodynamic device which has a profile and an interior which can either includes a foam or a hollow insert (see column 4, lines 18-28) for the purpose of providing a lightweight aerodynamic device.
Because Bottome et al. teach the use of a hollow insert or foam as equivalents in the aerodynamic art, and Vogl et al. already utilizes a foam, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a hollow insert instead of the foam, as suggested in Bottom et al. for the purpose of providing an 
For claim 11, Vogl et al. teach the tail rotor system is arranged at a side of an extending tail 2a of an aircraft 1.  
For claim 13, Vogl et al. teach the pitch beam 16 further comprises: a first surface having a generally planar configuration (see FIG. 5); a smooth second surface disposed opposite the first surface (see FIG. 5); a sidewall extending between the first surface and the second surface (see radially outer surface of arms 16b in FIG. 3-5); a pitch linkage connection point 17 disposed at the sidewall to which the pitch linkage 15 is attachable; an interior 18b (see FIG. 5) defined between the first surface and the second surface; and an opening (see spacer 18c and plastic mounting component 16c) extending through the first and second surfaces and the interior (FIG. 5) at a rotational axis of the rotor system to which the pitch change shaft 14a is attached, wherein the movement of the pitch change shaft 14a moves the pitch beam 16 and adjusts the pitch of the at least one rotor blade 10 via the pitch linkage 15 attached at the pitch linkage connection point 17.  
For claim 15, Vogl et al. teach the outwardly facing surface of the pitch beam 16 has a generally arcuate contour such that the pitch beam has a dome-like shape.  See FIG. 3-5.
For claim 16, Vogl et al. teach the pitch beam 16 further comprises an inwardly facing surface disposed opposite the outwardly facing surface and facing the at least one tail rotor blade 10 (see FIG. 3-5).
For claim 17, Vogl et al. teach the pitch beam 16 further comprises at least one linkage opening 16d formed in the interior and the pitch control system further comprises at least one pitch linkage 15 associated with the at least one tail rotor blade 10, wherein a first end 17c of the at least one pitch linkage 15 is receivable within the at least one linkage opening 16d.  

For claim 19, Vogl et al. show in FIG. 4 the pitch beam 14 being configured with a hub cover 9a, acting as a fairing.  

Examiner Note
Regarding claim 20 which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
New claim 20 was not presented with any arguments supporting the patentability thereof.  The examiner is speculating new claim 20 is directed to the species shown in FIG. 7 and not the species shown in FIG. 5.  The relative features of the sidewall 64 and first surface 52 portion configured to define a linkage opening 70 appear to be different than the opening of the Vogl et al. reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799